Citation Nr: 1105366	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for coronary artery disease, to 
include as secondary to hypertension.

3.  Entitlement to service connection for nephrolithiasis, also 
claimed as kidney disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decisions in January 2008 and April 2009, of a 
Department of Veterans Affairs (VA) Regional Office (RO), that 
denied service connection for coronary artery disease and 
hypertension, and denied service connection for nephrolithiasis, 
also claimed as kidney disease.

In October 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The transcript is in the record.

Since the issuance of the supplemental statements of the case in 
April 2009 and July 2009, additional evidence was associated with 
the claims file, without a waiver of the right to have the 
additional evidence reviewed by the RO.  The additional evidence 
is duplicative of evidence already of record, and it does not 
have a bearing on the appellate issues.  It does not provide 
competent medical evidence of a nexus between the Veterans' 
claimed disabilities and service.  Therefore, the Board finds 
that referral of the additional evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c) (2010).



FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection for 
coronary artery disease and hypertension and the Veteran did not 
appeal that rating decision.

2.  The additional evidence presented since the rating decision 
in February 2006 by the RO that denied the Veteran's claim for 
service connection for hypertension is cumulative of evidence 
previously considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The additional evidence presented since the rating decision 
in February 2006 by the RO that denied the Veteran's claim for 
service connection for coronary artery disease, to include as 
secondary to a service-connected disease, is cumulative of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.
 
4.  At the October 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service connection 
for nephrolithiasis, also claimed as kidney disease.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service 
connection for coronary artery disease and hypertension is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 
(2010).

2.  New and material evidence has not been presented to reopen 
the claim of service connection for hypertension.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been presented to reopen 
the claim of service connection for coronary artery disease, to 
include as secondary to a service-connected disease.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

4.  The criteria for withdrawal of a substantive appeal of the 
issues of entitlement to service connection for nephrolithiasis, 
also claimed as kidney disease, have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).

In a new and material evidence claim, VA must provide notice to 
the claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO sent correspondence in August 2007 and January 2009; 
rating decisions in January 2008, May 2008, and April 2009; and a 
statement of the case in January 2009.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claims, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify and 
to assist the Veteran with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  That communication, in addition to the above 
correspondence, satisfied the notice requirements.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the Veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the Veteran, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the April 
and July 2009 supplemental statements of the case.  A statement 
of the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA's 
duty to assist includes a duty to provide a medical examination 
or to obtain a medical opinion where it is deemed necessary to 
make a decision on the claim.  In this regard the Board notes 
that a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented, and 
that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of her 
claim, and therefore the error was harmless).  

New and Material Evidence

A February 2006 rating decision denied service connection for 
hypertension and coronary artery disease, to include as secondary 
to hypertension.  The RO concluded that there was no evidence 
indicating that the Veteran's coronary artery disease and 
hypertension were shown in service, nor was there any competent 
medical evidence showing that either condition was caused or 
aggravated by service.  The RO further determined that there was 
no basis for a grant of service connection for coronary artery 
disease as secondary to hypertension, as service connection for 
hypertension was not established.  That decision became final 
because the appellant failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2010).

In the January 2008 rating decision on appeal, the RO reopened 
and denied the Veteran's claims for service connection for 
coronary artery disease and hypertension, on the merits.  
However, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  If the Board finds that no such 
evidence has been offered, that is where the analysis must end.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claims for service connection for coronary artery disease and 
hypertension may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
application to reopen the claims was received in August 2007.  
New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claims sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
February 2006 consisted of the Veteran's service medical records, 
which contained a blood pressure reading of 138/70 upon service 
enlistment in November 1961, and a blood pressure reading of 
112/72 on separation from service in March 1966.  The service 
medical records contain no diagnosis, treatment, findings, or 
history of hypertension or heart disease.  Other evidence of 
record included post-service private treatment records, which 
recorded a diagnosis of and treatment for hypertension starting 
in 1986, and diagnoses and treatment for a cardiac disability 
since 1996, with a history of coronary artery bypass graft in 
October 1996.  The record also contained statements from the 
Veteran who asserted that he developed hypertension in service 
and received treatment for hypertension within one year of 
discharge from active duty.  

Newly received evidence includes statements and testimony from 
the Veteran and his daughter asserting that hypertension had 
onset in service and that he was treated for the condition within 
one year of service discharge, and statements asserting that his 
heart condition was caused or aggravated by hypertension.  
Additionally, the Veteran submitted lay statements from his 
spouse and sister, who recalled that the Veteran had hypertension 
since service.  

Initially, the Board notes that the Veteran's statements and 
testimony are cumulative of those considered at the time of the 
previous denial.  Moreover, neither hypertension or coronary 
artery disease are conditions where lay observation has been 
found to be competent to establish a diagnosis or the presence of 
the disability.  Therefore the determination as to the diagnosis 
or presence of the disability is medical in nature and not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 
(1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay 
evidence may establish a diagnosis of certain medical conditions, 
such as a simple medical condition, hypertension and coronary 
artery disease are not simple medical conditions.  The diagnoses 
require diagnostic testing and medical evaluation to identify, 
which a lay person is not qualified to do.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Where there is a question of medical causation, competent medical 
evidence is required to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Competency is a legal concept 
in determining whether evidence may be considered, in other 
words, whether the evidence is admissible as distinguished from 
credibility, that is, the probative value of the evidence once 
the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).  To the extent the testimony and statements from the 
Veteran, his spouse, daughter and sister, are offered as evidence 
of a nexus between the Veteran's currently diagnosed hypertension 
and service, and heart disease and service or a service-connected 
disability, as lay persons, neither the Veteran, nor his 
daughter, spouse, or sister are competent to offer an opinion on 
medical causation.  Therefore, the assertions are not competent 
evidence.  And it is not argued or shown that the Veteran or 
other witnesses otherwise qualified through specialized, 
education, training, or experience to offer an opinion on the 
causation.  As the lay statements are not competent evidence that 
relates to the basis for the prior denial of the claims, the 
evidence does not raise a reasonable possibility of 
substantiating the claims, and the lay statements are not new and 
material evidence.  38 C.F.R. § 3.156 (2010).  

The Veteran also testified that his treating physicians have told 
him that service caused him to develop hypertension.  To the 
extent the Veteran is relying on what a health-care professional 
told him, what a health-care profession purportedly said, is 
medical hearsay evidence and is too attenuated and inherently 
unreliable to constitute competent medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Veteran is competent to 
report what he was told.  However, the purported statement by the 
physician is not of record in the claims folder.

Additional evidence associated with the claims file since the 
previous denial of the claims in February 2006 consists of VA and 
private treatment records showing diagnoses and treatment for a 
cardiac disability and hypertension.  The evidence is not new and 
material because it is cumulative.  The evidence previously 
considered showed that the Veteran had been diagnosed and treated 
for hypertension and heart problems more than one year after 
discharge from service, which has been previously considered at 
the time of the previous denial in February 2006.  Cumulative 
evidence does not meet the regulatory definition of new and 
material evidence.  38 C.F.R. § 3.156 (2010).

To the extent that the new evidence does not a show competent 
evidence of a causal relationship between the Veteran's coronary 
artery disease and hypertension, and service, or a service-
connected disability, it does not raise a reasonable possibility 
of substantiating the claims and therefore the new evidence is 
not material.  38 C.F.R. § 3.156 (2010).

Accordingly, the Board finds that new and material evidence has 
not been submitted and the claims are not reopened.  Annoni v. 
Brown, 5 Vet. App. 463 (1993).

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).

In May 2009, the Veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, perfecting his appeal as to the issue of 
entitlement to service connection for nephrolithiasis, also 
claimed as kidney disease, as identified in the July 2009 
statement of the case.  At his October 2010 personal hearing, the 
Veteran stated that he was withdrawing his appeal as to that 
issue.  The Veteran's statement indicating his intention to 
withdraw the appeal as to that issue, once transcribed as a part 
of the record of his hearing, satisfies the requirements for 
withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 
355 (1993).

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for nephrolithiasis, also 
claimed as kidney disease, there remains no allegation of errors 
of fact or law for appellate consideration concerning the issue.  
The Board, therefore, has no jurisdiction to review the Veteran's 
claim of entitlement to service connection for nephrolithiasis, 
also claimed as kidney disease, and must dismiss the issue.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2010).


ORDER

As new and material evidence has not been presented, the claim 
for service connection for hypertension is not reopened, and the 
appeal is denied.

As new and material evidence has not been presented, the claim 
for service connection for coronary artery disease, to include as 
secondary to hypertension, is not reopened, and the appeal is 
denied.

The appeal concerning the issue of entitlement to service 
connection for nephrolithiasis, also claimed as kidney disease, 
is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


